         Case 1:18-cr-00224-AJN Document 303 Filed 03/31/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
    Septe                                           Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    March 31, 2020

FILED BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 1306
New York, New York 10007

       Re:     United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Judge Nathan:

        The Government writes to notify the Court that it has produced to the defense today a
recording of a January 22, 2020 interview by AUSAs assigned to this case of co-defendant Bahram
Karimi (the “Recording”). At the charge conference in this case, the Government noted that we
had produced to the defense the notes from Karimi’s January 22, 2020 interview (as well as
notes from all prior interviews),1 had requested the Recording from the Canadian government,
had not yet received the Recording, and would produce the Recording as soon as the
Government received it. (Trial Tr. at 1358-60.)

       On March 30, 2020, the AUSAs assigned to this case learned for the first time that: (1) on
February 4, 2020, the FBI Legal Attaché in Canada had received the Recording from the Canadian
government; (2) on February 6, 2020, the Legal Attaché informed the FBI New York case agents
by email that it had received the Recording; and (3) on February 12, 2020, the FBI case agents
received a copy of the Recording in New York. On February 18, 2020 one of the AUSAs asked
the case agents by email whether they had yet received the Recording. One of the case agents
mistakenly responded that the recording was “in transit.” The FBI case agents did not inform the
AUSAs that they had received the recording until yesterday, March 30, 2020.

        FBI New York provided the AUSAs with the recording last night. The AUSAs notified
defense counsel of these facts by letter today, and are arranging to transfer the Recording (which
is too large to be emailed). The Government’s letter to defense counsel is attached hereto as

1
  These notes were produced to the defense on February 5, 2020. Previously, on January 30, 2020,
the Government publicly indicted Karimi. Count Three of the indictment charged Karimi, under
Title 18, United States Code, Section 1001, with making the following false statement: “during
the course of the Venezuela Project, KARIMI believed that international sanctions against Iran did
not apply to Iranian companies or persons.”
        Case 1:18-cr-00224-AJN Document 303 Filed 03/31/20 Page 2 of 2
The Honorable Alison J. Nathan, U.S.D.J.
March 31, 2020
Page 2

Exhibit A. The notes of the January 22, 2020 interview are attached hereto as Exhibit B. The
Government will arrange for a copy of the recording to be sent to the Court on a CD tomorrow.

       We apologize to the Court and defense counsel for this error.

                                                      Respectfully submitted,
                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                By:          /s/
                                                      Jane Kim / Michael Krouse / Stephanie Lake
                                                         Assistant United States Attorneys
                                                      Garrett Lynch
                                                         Special Assistant United States Attorney
                                                      (212) 637-2038 / 2279 / 1066

cc: Defense Counsel (by ECF)
